Citation Nr: 1646547	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as residuals of a stroke, as a result of VA medical treatment, including cardiac catheterization in March 2010.  

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for diplopia.

4.  Entitlement to service connection for Parkinson's disease.

5.  Entitlement to service connection for a heart disorder, to include coronary artery disease and ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The claim for service connection for a heart disorder, diplopia, and a stroke are addressed in the Remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran underwent cardiac catheterization in March 2010; evidence of record does not establish that the Veteran failed to give informed consent for the March 2010 VA surgery, or that he has any additional disability related to that March 2010 surgery that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing reasonable care; or, that any additional disability was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.

2.  Parkinson's disease is not currently shown by the probative evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for any additional disability as a result of VA medical treatment, including cardiac catheterization in March 2010, have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361, 17.32 (2015).

2.  The criteria are not met for entitlement to service connection for Parkinson's disease.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Compensation under 38 C.F.R. § 1151

The Veteran has claimed entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke following a March 2010 cardiac catheterization, to include diplopia, extremity weakness, and Parkinson's disease. 

Under VA laws and regulations, when a veteran experiences additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  The Veteran filed his claim after that date in 2010. Thus, he must show some degree of fault, and more specifically, that the proximate cause of his additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 17.32.  Consent may be express, i.e., given orally or in writing, or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The Veteran submitted a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke in November 2010 related to a March 2010 heart catheterization at a  VA Medical Center (VAMC).  He contended that he had a stroke after the heart catheterization resulting in partial blindness, as well as weakness and tingling in the bilateral upper extremities and left lower extremity.  The Veteran testified before the Board in March 2015 that at the time of the procedure, the medical staff did not act professional and that he never talked to the doctor prior to the procedure.  He further testified that after the catheterization and once he returned to his room, he could not see and could not walk too well.  The Veteran stated that he reported these complaints to the nurse and she sent for a neurologist, who told him he had two strokes.  

VA medical records dated in March 2010 show the Veteran presented to the emergency room complaining of chest pain and concern for angina.  His past medical history included coronary artery disease and coronary artery bypass graft in 2002.  On March 15, 2010, the Veteran underwent a cardiac catheterization, coronary angiogram and bypass grafts.  Records show the Veteran signed consent for treatment and procedure prior to the catheterization.  The cardiac procedure report showed that an urgent coronary angiography and bypass graft angiography was performed.  There were no complications in the catheterization lab.  The diagnosis was three vessels coronary artery disease.  Nursing notes following the procedure show the catheterization was stable and vital signs were within the normal range.  Later that evening, the Veteran complained of double vision, but indicated that he sometimes had it at home, but this was worse.  He was seen by the neurology service on March 17, 2010.  A stroke work up was negative.  He had baseline weakness on his left side.  The Veteran was also seen by an ophthalmology physician, whom he informed that diplopia had been going on for several months.  A March 2010 magnetic resonance imaging scan (MRI) of the brain demonstrated no clear etiology for the Veteran's symptoms.  Dedicated MRI of the orbits demonstrated no focal abnormality.  A magnetic resonance angiogram of the cervical and intracranial vasculature was unremarkable.  

A longitudinal review of the records shows that in May 2010, the Veteran reported diplopia starting after cardiac catheterization.  The neurologist indicated that a stroke work up performed during that hospitalization was negative.  In July 2010, a neurology consult contained complaints of blurry vision and weakness.  The provider noted a possible transient ischemic attack, post catheterization in March 2010 but that extensive work-ups were negative thus far.  An October 2010 consult for left foot numbness, ongoing for past year, noted a suspected ischemic stroke following cardiac catheterization in March 2010.  Assessment following examination was considered questionable peripheral neuropathy.  An October 2010 head computerized tomography scan showed no definite abnormality in the brain.  

A November 2010 consult assessed the Veteran with dorsal midbrain syndrome consistent with lacunar ischemic stroke, associated with left paresis, sensory loss, and ataxia.  It was noted the Veteran had multiple vascular risk factors and diplopia secondary to exotropia and right hypertropia.  Records dated in December 2012 indicated that diplopia was from primary eye pathology since it was monocular.  In March 2013, providers stated there was no etiology for diplopia identified.  In July 2013, monocular diplopia was said to be due to visual spatial disorder.  In October 2013, the Veteran had tremors, with some Parkinsonian features.  

Status post embolic stroke, with mild left hemiparesis and partial blindness, was diagnosed on VA examination in March 2012.  On a January 2016 neurology examination, the examiner noted that the Veteran had a suspected ischemic stroke after the March 2010 heart catheterization with diplopia, tremor with some Parkinsonian features, and mild left hemiparesis.  The examiner noted that a March 2010 MRI revealed no clear etiology for the Veteran symptoms and a 2011 MRI showed no etiology for diplopia and frontotemporal dementia and remote lacunar infarction in the right thalamic nucleus.  A VA heart examination dated in January 2016 indicated the Veteran had clinical evidence of ischemic infarct, gait ataxia, and left hemiparesis and associated double vision.  A January 2016 VA examination was negative for a diagnosis of Parkinson's disease. 

As an initial matter, the Board has determined that the Veteran gave informed consent for his cardiac catheterization in March 2010. The Veteran was informed of the planned operative procedures, including cardiac catheterization and intervention, pulmonary artery catheterization, and analgesia (conscious sedation), the reasons for the procedure, what the procedure involved, the expected benefits of the procedure, alternatives to the procedure, and that known risks of the procedure included, among other things stroke, temporary or permanent pain, numbness, or weakness from nerve injury, and death.  The Veteran then provided his signature to the informed consent form.  The consent form was also signed by a practitioner intern, supervised by the attending cardiologist and witnessed by a Registered Nurse on March 15, 2010. 

The Veteran's testified before the Board that he does not recall signing a consent form.  He also testified that no one told him of the possible complications.  However, the Board concludes that informed consent was obtained from the Veteran for his March 2010 cardiac catheterization and that the evidence weighs against the Veteran's contention that he did not recall providing informed consent and was not aware of the risk of possible stroke following the procedure.  As delineated above, the Veteran signed the consent form, which was witnessed and signed by two other practitioners and supervised by the attending cardiologist, and the consent form specifically reflected that the Veteran was informed of the possibility of stroke.  Furthermore, records reveal that the Veteran had undergone prior cardiac catheterizations, to include in January 2002, when he was previously informed that the risk of the procedure included stroke.  

In this case, after examination in January 2016 and in a July 2016 addendum opinion, the VA examiner determined that the Veteran's lacunar ischemic stroke with diplopia, paresis, sensory loss, and ataxia were additional disabilities caused by the March 2010 cardiac catheterization.  The examiner found no clinical evidence of Parkinson's disease.  However, the examiner opined that a review of medical literature shows that stroke after cardiac catheterization was a known complication, though low risk, seen most frequently in Veterans with severe triple vessel coronary artery disease.  The examiner found no medical documentation of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in treating the Veteran in March 2010.  The examiner also found these additional disabilities were reasonably foreseeable.  Specifically, the examiner opined the risk of a stroke was the type of risk that a reasonable health care provider would have disclosed in connection with VA's informed consent, which the Board has already found was disclosed in the consent form signed by the Veteran as delineated above.  Further, there is no competent medical evidence of record to say that the disabilities were the result of VA failing to exercise the degree of care that would be expected of a reasonable health care provider.  

The only evidence to directly support the Veteran's claim is his lay statements that he experienced additional disabilities as a result of his cardiac catheterization in March 2010 as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similarly instance of fault on the part of VA in treatment of the Veteran.  The Veteran is capable of observing symptoms related to his claimed additional disabilities and the Board ultimately finds statements from the Veteran in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Nevertheless, these statements are not competent evidence sufficient to establish that he experiences additional disability related to his March 2010 VA cardiac catheterization as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Upon consideration of all of the evidence of record, the Board finds that the evidence of record does not establish that the Veteran failed to give informed consent, or that he has any additional disability that is proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care; or, that any additional disability is the result of an event not reasonably foreseen.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, as a result of VA medical treatment, including cardiac catheterization in March 2010, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Moreover, in the case of other organic diseases of the nervous system, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Although the Veteran has tremors with some Parkinsonian features, Parkinson's disease has not been diagnosed.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, in the absence of competent medical evidence of Parkinson's disease, there is no basis upon which to conclude that Parkinson's disease was incurred in or aggravated during military service.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for Parkinson's disease, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment, including cardiac catheterization, in March 2010, is denied.

Service connection for Parkinson's disease is denied.

REMAND

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  The Veteran was afforded a VA heart examination in January 2016 and diagnosed with three vessel coronary artery disease; however, a nexus opinion was not provided.  The Veteran contends that he has coronary artery disease, also claimed as ischemic heart disease as a result of his active military service.  During testimony before the RO, he indicated that he had chest pain right after his discharge from service, but that he did not pay attention to the pain because he was active.  He further testified that years later he had a heart attack.  Private medical records obtained pursuant to Board Remand in October 2015 show the Veteran had an inferior myocardial infarct in March 1990.  He was diagnosed with coronary artery disease and unstable angina at that time as well.  Based on the foregoing, an addendum opinion is needed to address the etiology of the Veteran's coronary artery disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the issues of entitlement to service connection for a stroke and diplopia are intertwined with the issue of entitlement to service connection for a heart disorder.  Harris v. Derwinski, 1 Vet.App. 180 (1991).  Accordingly, appellate consideration of these issues is deferred. 

Accordingly, the case is remanded for the following action:

1.  If available to provide still further comment, obtain an addendum opinion from the examiner who conducted the January 2016 VA heart examination.  Otherwise the opinion must be rendered by someone with the necessary qualifications or competence to provide an opinion.  The electronic claims file must be reviewed by the examiner.  Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether the Veteran's coronary artery disease, also claimed as ischemic heart disease, was incurred during service or causally related to events during his military service or any incident therein.  In rendering this opinion, the examiner must specifically discuss the 1990 private medical records showing myocardial infarction, unstable angina, and coronary artery disease, as well as lay statements from the Veteran, concerning the commencement and duration of his cardiovascular symptomatology.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


